Citation Nr: 0719785	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  98-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a 
lumbar spine disability, for the period from January 28, 1997 
to September 22, 2002.

2.  Entitlement to a rating higher than 40 percent for a 
lumbar spine disability, for the period since September 23, 
2002.

3.  Entitlement to an initial rating higher than 20 percent 
for a thoracic spine disability.

4.  Entitlement to an initial rating higher than 40 percent 
for lumbosacral radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating higher than 40 percent 
for lumbosacral radiculopathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a disability of the 
thoracic spine, and granted service connection and awarded a 
10 percent disability rating for a disability of the lumbar 
spine, each effective January 28, 1997.  By an April 1998 
rating decision, the RO increased the disability rating for 
the veteran's lumbar spine from 10 to 40 percent disabling, 
effective January 28, 1997.  In an October 2000 supplemental 
statement of the case, the RO increased the disability rating 
for the veteran's thoracic spine disability from 0 to 10 
percent disabling, effective January 28, 1997.  In May 2000, 
the veteran testified before the Board, and in July 2000 and 
March 2001, the Board remanded the claims for additional 
development.  

In a March 2002 decision, the Board denied entitlement to 
ratings in excess of 10 and 40 percent for the veteran's 
disabilities of the thoracic and lumbar spine segments.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).   Pursuant to a Joint 
Motion to Vacate and Remand, the Court, in a November 2002 
Order, vacated the March 2002 decision and remanded the 
appeal to the Board for reconsideration of the claims 
pursuant to changes in the regulations pertaining to rating 
disabilities of the spinal column.  In June 2003, the Board 
again remanded the claim for additional development.  

By a May 2004 rating decision, the RO increased the 
disability rating for the veteran's disability of the 
thoracic spine from 10 to 20 percent disabling, effective 
January 28, 1997, increased the disability rating for the 
veteran's disability of the lumbar spine from 40 to 60 
percent disabling, effective from January 28, 1997 to 
September 22, 2002, after which a 40 percent disability 
rating became effective.  In the May 2004 rating decision, 
the RO also awarded service connection and 40 percent 
disability ratings for lumbar radiculopathy of the right and 
left lower extremities, effective September 23, 2002.

The case is now again before the Board for appellate review.


FINDINGS OF FACT

1.  For the period from January 28, 1997 to September 22, 
2002, the veteran's lumbar spine disability (degenerative 
joint disease with herniated nucleus pulposus at L4-L5) was 
manifested by severe limitation of motion and tenderness, and 
pronounced intervertebral disc syndrome.  Ankylosis was not 
shown, and there was no history of a fracture of the lumbar 
vertebra.

2.  Since September 22, 2002, the veteran's lumbar spine 
disability (degenerative joint disease with herniated nucleus 
pulposus at L4-L5) has been manifested by forward flexion of 
the thoracolumbar spine to no more than 20 degrees, and no 
more than recurring attacks of severe intervertebral disc 
syndrome, with little intermittent relief.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis has not been shown, and there is no 
history of a fracture of the lumbar vertebra.

3.  Since January 28, 1997, the veteran's thoracic spine 
disability (degenerative joint disease with history of a 
fracture of T9) has been manifested by arthritis with 
limitation of motion of the dorsal spine.  It is not 
productive of intervertebral disc syndrome, and has not been 
productive of any incapacitating episodes.  Ankylosis has not 
been shown.

4.  Since September 23, 2002, the veteran's service-connected 
lumbar spine disability has been manifested by neurological 
manifestations in the right lower extremity approximating no 
more than moderately severe incomplete paralysis of the 
sciatic nerve.

5.  Since September 23, 2002, the veteran's service-connected 
lumbar spine disability has been manifested by neurological 
manifestations in the left lower extremity approximating no 
more than moderately severe incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for the 
orthopedic manifestations of a lumbar spine disability 
(degenerative joint disease with herniated nucleus pulposus 
at L4-L5 with radiculopathy) for the period from January 28, 
1997 to September 22, 2002 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes  (DCs) 5292, 5293, 5295 (2001).  

2.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a lumbar spine disability 
(degenerative joint disease with herniated nucleus pulposus 
at L4-L5 with radiculopathy) for the period since September 
23, 2002 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 
(2002 and 2003), 5243 (2006).  

3.  The criteria for an initial rating higher than 20 percent 
for a thoracic spine disability (degenerative joint disease 
with history of a fracture of T9) have not been met since 
January 28, 1997, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5003, 5010, 5285, 5291, 5293 (2002 and 
2003), 5243 (2006).  

4.  The criteria for a rating higher than 40 percent for the 
right lower extremity neurological manifestations of the 
veteran's service-connected lumbar spine disability have not 
been met since September 23, 2002, the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8520 (2006).

5.  The criteria for a rating higher than 40 percent for the 
left lower extremity neurological manifestations of the 
veteran's service-connected lumbar spine disability have not 
been met since September 23, 2002, the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his thoracic and lumbar spine disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
each disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2006).  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 (2006) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case and supplemental statements of the 
case.  The Board's following decision results in no prejudice 
to the veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's thoracic and lumbar 
spine disabilities under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
ratings.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, a noncompensable rating was 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine.  A 10 percent rating was warranted for 
limitation of motion that was either moderate or severe.  
38 C.F.R. § 4.71a, DC 5291 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

A.  Lumbar Spine

The veteran contends that he is entitled to a higher rating 
for his lumbar spine disability for each of the periods from 
January 28, 1997 to September 22, 2002, and from September 
23, 2002 to the present.  

His entitlement to an increased rating for each of these 
periods will be evaluated in turn.

1.  January 28, 1997 to September 22, 2002

For the period from January 28, 1997 to September 22, 2002, 
the veteran's lumbar spine disability was rated 60 percent 
disabling under DC 5293, which contemplated intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, DC 5293.  Under the old 
schedular criteria, this represented the maximum schedular 
rating available for intervertebral disc syndrome.  This 60 
percent evaluation exceeded the maximum schedular ratings 
available for limitation of lumbar spine motion (DC 5292) and 
for lumbosacral strain (DC 5295).  As a result, those 
diagnostic codes cannot provide a basis for a rating in 
excess of 60 percent for this period.  38 C.F.R. § 4.71a, 
DCs 5292, 5295.  

Only diagnostic codes 5285 (residuals of a fracture of the 
vertebra) and 5286 (complete bony fixation of the spine) 
provided for ratings in excess of 60 percent.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286.  Under DC 5285, a higher rating of 
100 percent was warranted for residuals of a fracture of the 
vertebra with cord involvement that rendered the veteran 
bedridden or that required the use of long leg braces.  
38 C.F.R. § 4.71a, DCs 5285.  While the evidence demonstrates 
that the veteran has a history of a fracture of thoracic 
vertebra 9 (T9) secondary to a parachute jump, there is no 
evidence that the veteran fractured his lumbar spine.  
Accordingly, the Board finds that the veteran is not entitled 
to a rating in excess of 60 percent under DC 5285.

The Board also finds that the veteran is not entitled to a 
rating in excess of 60 percent under DC 5286, as there is no 
evidence of complete bony fixation of the lumbar spine.  
While the veteran's range of motion of the lumbar spine was 
certainly limited on examination in March 1997, November 
1997, and September 2000, there was no evidence of ankylosis 
of the lumbar spine.  Accordingly, the veteran is not 
entitled to a higher rating under DC 5286.

Finally, as the diagnostic criteria as amended in September 
2002 and September 2003 were not in effect during this time 
period, the newer diagnostic criteria also cannot provide a 
basis for a rating higher than 60 percent for this period.  
See VAOPGCPREC 3-00 (Apr. 10, 2000) (holding that the Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that for the period from January 28, 1997 to 
September 22, 2002, the veteran's lumbar spine disability did 
not warrant a rating higher than 60 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 

2.  September 23, 2002 to the Present

Since September 23, 2002, the veteran's lumbar spine 
disability has been rated 40 percent disabling under DC 5293, 
which contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5293.  Under the old schedular criteria, this 
represented the maximum schedular rating available for 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 
5292.  It also represented the maximum schedular rating 
available for lumbosacral strain (DC 5295).  A higher 60 
percent rating was available under DC 5293 required 
pronounced intervertebral disc syndrome (IDS) with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

The old diagnostic codes 5285 (residuals of a fracture of the 
vertebra) and 5286 (complete bony fixation of the spine) also 
provided for ratings in excess of 40 percent.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286.  Under DC 5285, a higher rating of 
100 percent was warranted for residuals of a fracture of the 
vertebra with cord involvement that rendered the veteran 
bedridden or that required the use of long leg braces.  
38 C.F.R. § 4.71a, DCs 5285.  While the evidence demonstrates 
that the veteran has a history of a fracture of thoracic 
vertebra 9 (T9) secondary to a parachute jump, there is no 
evidence that the veteran fractured his lumbar spine.  
Accordingly, the Board finds that the veteran is not entitled 
to a rating in excess of 40 percent under DC 5285.

The Board also finds that the veteran is not entitled to a 
rating in excess of 40 percent under DC 5286, as there is no 
evidence of complete bony fixation of the lumbar spine.  
While the veteran's range of motion of the lumbar spine was 
certainly limited on examination in April 2004, there was no 
evidence of ankylosis of the lumbar spine.  Accordingly, the 
veteran is not entitled to a rating higher than 40 percent 
under DC 5286.

The Board now turns to DC 5293.  In evaluating whether DC 
5293 would entitle the veteran to a rating higher than 40 
percent, the evidence for consideration includes VA treatment 
records dated from September 23, 2002 to January 2006 and a 
report of VA examination dated in April 2004, showing 
frequent symptoms and assessments of radiculopathy into the 
right and left lower extremities.  This radiculopathy is 
associated with weakness, causing unsteadiness.  These 
records also document demonstrable muscle spasm of the 
lumbosacral spine.  

On VA examination in April 2004, the veteran had +1 reflexes 
at the ankles, and absent reflexes at the knees.  Sensation 
to pinprick and vibration was intact, bilaterally.  There was 
no evidence of muscle atrophy.

The findings in the medical records dating from September 23, 
2002 to January 2006 support a conclusion that the veteran 
did have radiculopathy, but not persistently of a pronounced 
degree.  The veteran's reflexes have been shown to be absent 
at the knees and +1 at the ankle, but sensation in the lower 
extremities has been intact.  Thus, even with resolution of 
doubt in the veteran's favor, the Board concludes that the 
neurological manifestations of the veteran's service-
connected low back disability more nearly approximate severe 
IDS, with recurring attacks and intermittent relief, which 
would support the assignment of a 40 percent rating, but no 
higher, under the criteria of DC 5293, in effect before 
September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  On VA examination in April 2004, the veteran 
reported that he experienced flare-ups of his back pain 
approximately once every two to three months, and that a 
flare-up could last as long as a month.  He reported that he 
generally stayed in bed during a flare-up.  There is no 
evidence, however, demonstrating that the veteran was 
prescribed bed rest by a physician during these periods of 
flare-up.  Treatment records dated from September 23, 2002 to 
January 2006 similarly do not demonstrate evidence indicating 
that the veteran experienced any incapacitating episodes 
under the criteria set forth in DC 5243.  

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
April 2004 VA examination shows flexion to 20 degrees, 
extension to 15 degrees, and lateral bending to 15 degrees, 
bilaterally, which would warrant a rating of 40 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula - unfavorable 
ankylosis of either the thoracolumbar spine or the entire 
spine - are neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

The veteran has been assigned a disability rating of 40 
percent for IDS under the rating criteria in effect as of 
September 23, 2002.  In addition, the RO has assigned 
separate 40 percent ratings, effective from September 23, 
2002, for radiculopathy in the right and left lower 
extremities, under DC 8520.  The question before the Board, 
then, is whether the veteran is entitled to a higher separate 
ratings for his neurological manifestations.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Under 
this diagnostic code, a disability rating of 40 percent is 
assigned for moderately severe incomplete paralysis.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  Complete paralysis of the 
sciatic nerve is rated as 80 percent disabling.  This 
evaluation contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran's radiculopathy symptoms of the 
right and left lower extremities are recurrent.  
Additionally, his reflexes are +1 at the ankles, and absent 
at the knees.  However, examination has consistently 
demonstrated intact sensation.  Additionally, no weakness or 
muscle atrophy has been demonstrated.  The Board finds that 
these symptoms are compatible with incomplete paralysis of 
the sciatic nerve that is no more than moderately severe in 
degree.  Accordingly, the Board finds that the veteran is not 
entitled to separate rating in excess of 40 percent for the 
neurological manifestations of right and left lower extremity 
sciatica under DC 8520.  The Board finds no evidence of 
organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant a higher rating.

The Board finds that, under the new criteria, the veteran 
could be rated as 40 percent disabled for his chronic 
orthopedic manifestation of severe limitation of motion of 
the lumbar spine, and as no more than 40 percent disabled for 
his chronic neurological manifestations of each right and 
left lower extremity sciatica.  After combining the ratings 
under 38 C.F.R. § 4.25, the veteran would be entitled to a 
total 78 percent schedular rating by separately rating his 
chronic orthopedic and neurological disabilities under 
DC 5243.  This rating under the new schedular criteria is 
more favorable to the veteran than separately rating his 
lumbar spine disability under the old schedular criteria, as 
under the old criteria (which were the only criteria 
applicable from January 28, 1997 to September 22, 2002) he 
would be entitled to no more than a single 60 percent 
evaluation for the combined orthopedic and neurological 
manifestations, as discussed in the section immediately 
above.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability has warranted no more 
than a 40 percent rating since September 23, 2002.  
Similarly, the weight of the credible evidence demonstrates 
that the veteran's lumbar spine disability has warranted no 
more than separate 40 percent ratings for neurological 
manifestations at any time since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Thoracic Spine

The veteran's thoracic spine disability is rated 20 percent 
disabling under DC 5010-5291.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Diagnostic Code 5291 pertains to limitation of motion of the 
dorsal spine.  38 C.F.R. § 4.71a, DC 5291.  

The old Diagnostic Code 5291 provided for a 10 percent 
evaluation for either moderate or severe limitation of motion 
of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a, DC 5291.  
As the veteran is already in receipt of a 10 percent rating 
under this diagnostic code, DC 5291 may not serve as a basis 
for an increased rating in this case.

Diagnostic Code 5010 directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The thoracic vertebrae are considered a group of minor joints 
that is ratable on parity with a major joint.  See 38 C.F.R. 
§ 4.45 (2006).  As DC 5003 allows for the assignment of a 
higher 20 percent rating only where there is X-ray evidence 
of arthritis of two or more major joints or two or more minor 
joint groups, and the thoracic spine may only be rated as one 
major joint, the veteran is not entitled to a rating in 
excess of 10 percent for his thoracic spine disability under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5003.

The Board also finds that the veteran is not entitled to a 
rating higher than 20 percent for his disability of the 
thoracic spine under any of the other rating criteria 
previously in effect.  The evidence does not show, nor does 
the veteran contend, that there is unfavorable ankylosis of 
the thoracic spine, as is required for a 30 percent rating 
under DC 5288.  38 C.F.R. § 4.71a, DC 5288.  

Nor is the veteran entitled to a rating higher than 20 
percent under the old schedular criteria of DC 5285, which 
pertains to residuals of a fracture of the vertebra.  The old 
diagnostic codes 5285 (residuals of a fracture of the 
vertebra) and 5286 (complete bony fixation of the spine) also 
provided for ratings in excess of 40 percent.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286.  Under DC 5285, a higher rating of 
60 percent was warranted where there was no cord involvement 
but there was abnormal mobility requiring a neck brace.  A 
maximum 100 percent rating was warranted for residuals of a 
fracture of the vertebra with cord involvement that rendered 
the veteran bedridden or that required the use of long leg 
braces.  38 C.F.R. § 4.71a, DCs 5285.  While the evidence 
demonstrates that the veteran has a history of a fracture of 
thoracic vertebra 9 (T9) secondary to a parachute jump, there 
is no evidence that this fracture had cord involvement, that 
the veteran has abnormal movement of the spine, that the 
veteran is bedridden, or that he requires the use of a neck 
brace or long leg braces as a result of the fracture.  On VA 
examination in March 1997, the veteran reported that his back 
pain was aggravated by bending, lifting, prolonged sitting, 
and standing or walking for more than 20 minutes.  He 
required the use of a cane for assistance with ambulation.  
He was able to stand erect and did not require the use of a 
neck brace or long leg braces.  On private evaluation in 
November 1997, the veteran reported that he was bothered by 
sitting, standing, or walking for more than short periods of 
time.  He stated that he was able to walk fairly well with a 
cane but was easily tired.  On VA examination in September 
2000, the veteran reported that bending and lifting resulted 
in increased back pain.  He stated that he required frequent 
position changes between sitting, standing, and walking.  He 
was able to stand erect and did not require the use of a neck 
brace or long leg braces.  On VA examination in April 2004, 
the veteran reported that he avoided lifting and bending 
whenever possible.  He additionally reported that he was 
bothered by sitting, standing, or walking for more than short 
periods of time, and that he required frequent changes of 
position.  The veteran stated the he experienced flare-ups of 
his back pain approximately once every to three months, and 
that a flare-up could last as long as a month.  He reported 
that he generally stayed in bed during a flare-up.  The 
veteran was observed to ambulate slowly with the use of a 
cane.  He was able to stand erect and did not require the use 
of a neck brace or long leg braces.  While the veteran has 
been observed on each of the above examinations to require 
the use of a cane, there is no evidence that he required the 
use of a neck brace or long leg braces.  Similarly, while the 
veteran reported back pain that was aggravated by certain 
activities, there is no evidence demonstrating that he was 
bedridden as a result of his T9 fracture.  Accordingly, the 
Board finds that the veteran is not entitled to a rating in 
excess of 60 percent under DC 5285.

The Board also finds that the veteran is not entitled to a 
higher rating under the newer General Rating Formula for 
Diseases and Injuries of the Spine that became effective 
September 26, 2003.  Under the revised rating criteria, 
arthritis of the spine is rated under DC 5242.  Diagnostic 
Code 5242 references DC 5003, which, when read together with 
38 C.F.R. § 4.59, provides that degenerative arthritis of the 
spine, here the thoracic spine, is rated under the general 
rating criteria for limitation of motion.  The revised rating 
criteria are in terms of the thoracolumbar spine, recognizing 
that the thoracic and lumbar segments move in unison.  Thus, 
in this case, because the veteran is also service-connected 
for a disability of the lumbar spine that has been rated 
under the General Rating Formula, as discussed above, 
consideration of any limitation of motion of the thoracic 
spine would in this case overlap with consideration of 
limitation of motion of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14 (2006).

The Board finds that when the veteran's disabilities of the 
thoracolumbar spine are rated under the revised schedular 
criteria, he is entitled to no more than a 40 percent rating 
for the entire thoracolumbar spine, as analyzed above.  Thus, 
the newer schedular criteria are not more advantageous than 
the older schedular criteria, in that the veteran currently 
has a 20 percent disability rating for the thoracic spine 
under the old schedular criteria, and a 40 percent disability 
rating for the lumbar spine, for a combined disability rating 
of 52 percent, whereas if he were strictly rated under the 
new schedular criteria for the thoracolumbar spine (thoracic 
and lumbar spine segments together), he would warrant no more 
than a single 40 percent disability rating for the orthopedic 
manifestations of his back disability.

Even with the consideration of 38 C.F.R. §§ 4.40 and 4.45 
pertaining to functional loss that may occur as a result of 
weakness, fatigability, incoordination, or pain on motion, 
the Board cannot find under the new schedular rating criteria 
that the veteran's disability of the thoracic spine warrants 
a rating higher than 20 percent.

Finally, with regard to the new schedular criteria of DC 
5243, which pertains to intervertebral disc syndrome, the 
Board finds that while there is some X-ray evidence of 
thoracic space narrowing, there is no competent evidence to 
show any appreciable symptomatology or functional impairment 
attributed to disc disease of the thoracic spine versus disc 
disease of the lumbar spine, as discussed above.  38 C.F.R. 
§ 4.71a, DC 5243.

In sum, the weight of the credible evidence demonstrates that 
the veteran's thoracic spine disability has warranted no more 
than a 20 percent rating since January 28, 1997.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001 and January 
2004; rating decisions in May 1997, April 1998 and May 2004; 
a statement of the case in January 1998; and supplemental 
statements of the case in April 1998, October 2000, July 
2001, and June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

A rating higher than 60 percent for a lumbar spine 
disability, for the period from January 28, 1997 to September 
22, 2002, is denied.

A rating higher than 40 percent for a lumbar spine 
disability, for the period since September 23, 2002, is 
denied.

A rating higher than 20 percent for a thoracic spine 
disability is denied.

A rating higher than 40 percent for lumbosacral radiculopathy 
of the right lower extremity is denied.

A rating higher than 40 percent for lumbosacral radiculopathy 
of the left lower extremity is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


